UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6684



NATHANIEL M. COSTLEY,

                                             Plaintiff - Appellant,

          versus


STATE OF MARYLAND; CARROLL COUNTY; THERESA
ADAMS; JERRY BARNES; LARRY SHIPLEY; HOSSEIN R.
PARVIZIAN, a/k/a Hoss,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
00-458-DKC)


Submitted:   July 27, 2000                 Decided:   August 7, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel M. Costley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel M. Costley, a Maryland inmate, appeals from the dis-

trict court’s orders denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000)

and denying his motion to reconsider.   We have reviewed the record

and the district court’s opinion and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court. See Costley v. Maryland, No. CA-00-458-DKC (D.

Md. Feb. 24, 2000 & Apr. 7, 2000).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
April 6, 2000, the district court’s records show that it was
entered on the docket sheet on April 7, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2